     Case: 1:21-cv-03139 Document #: 55 Filed: 08/19/21 Page 1 of 6 PageID #:391




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS


JULIE CONTRERAS, et al.,                    )
                                            )   Case No. 1:21-cv-03139
             Plaintiffs,                    )
                                            )   Circuit Judge Michael B. Brennan
v.                                          )   Chief Judge Jon E. DeGuilio
                                            )   Judge Robert M. Dow, Jr.
ILLINOIS STATE BOARD OF                     )
ELECTIONS, et al.                           )   Three-Judge Court
                                            )   Pursuant to 28 U.S.C. § 2284(a)
             Defendants.                    )
                                            )


 DEFENDANTS WELCH, OFFICE OF THE SPEAKER, HARMON, OFFICE
 OF THE PRESIDENT’S RULE 12(B) MOTION TO DISMISS PLAINTIFFS’
                    AMENDED COMPLAINT

       Defendants Emanuel Christopher Welch, Office of the Speaker of the Illinois

House of Representatives, Don Harmon, and Office of the President of the Illinois

Senate (collectively “the Presiding Officer Defendants”), by their attorneys,

respectfully request that this Court dismiss Plaintiffs’ Amended Complaint in

accordance with Federal Rule of Civil Procedure 12(b). In support, the Presiding

Officer Defendants state as follows.

                                   Introduction

       Plaintiffs’ Amended Complaint asks this Court to find the Illinois legislative

redistricting plan that became effective on June 4, 2021 unconstitutional for the sole

reason that the Illinois General Assembly used the U.S. Census Bureau’s American

Community Survey (“ACS”) data rather than (at the time) unavailable 2020 final U.S.

Census Bureau P. L. 94-171 data (“census data”) in creating the plan. See Dkt. No.

37 (“Am. Compl”), ¶¶ 55-57. The allegations are largely the same as in the original



                                                                         1042768\308895381.v1
         Case: 1:21-cv-03139 Document #: 55 Filed: 08/19/21 Page 2 of 6 PageID #:392




     Complaint. This Court should dismiss Plaintiffs’ claims because they fail to plead

     standing because they have not adequately alleged that they reside in districts that

     violate the Equal Protection Clause.

                                            Argument

I.         Plaintiffs’ Amended Complaint Fails to Allege that Plaintiffs Have
           Standing to Challenge the Redistricting Plan on One-Person, One-
           Vote Principles.

           In challenging the current redistricting plan, Plaintiffs allege that any plan

     relying on ACS’s five-year population estimates from 2015 through 2019 is per se

     unconstitutional in violation of the Equal Protection Clause’s one-person, one-vote

     principle. According to Plaintiffs, this alleged unconstitutionality arises because the

     use of ACS data is destined to result in population deviations between districts when

     compared to the then-unreleased official census data. Am. Compl., ¶¶ 3-4.

           In their Amended Complaint, Plaintiffs allege Plaintiff Contreras lives in

     Representative District 60, Plaintiff Fuentes lives in Representative District 1,

     Plaintiff Martinez lives in Representative District 86, Plaintiff Padilla lives in

     Representative District 6, and Plaintiff Torres lives in Representative District 6. Id.

     ¶¶ 10-14. The Amended Complaint alleges each Plaintiff “lives in a district which is

     malapportioned under the 2010 decennial census data and, on information and belief,

     is malapportioned under the 2020 decennial census data. As a result of this

     malapportionment, [Plaintiff’s] vote in the 2022 general election will be diluted.” Id.

     Nowhere in the Amended Complaint do Plaintiffs allege the population for Plaintiff’s




                                               2
                                                                             1042768\308895381.v1
    Case: 1:21-cv-03139 Document #: 55 Filed: 08/19/21 Page 3 of 6 PageID #:393




district under Public Act 102-0010, or how that population deviates from any other

district in an unconstitutional manner.

      The three-part test for Article III standing requires that a plaintiff must have:

“(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). The Supreme Court

has also concluded that “[t]he right to vote is ‘individual and personal in nature,’ [ ]

and that ‘voters who allege facts showing disadvantage to themselves as individuals

have standing to sue’ to remedy that disadvantage[.]” Gill v. Whitford, 138 S.Ct. 1916,

1929 (2018) (emphasis added) (quoting Reynolds v. Sims, 377 U.S. 533, 561 (1964)

and Baker v. Carr, 369 U. S. 186, 206 (1962)). Plaintiffs bear the burden of proof that

they meet standing requirements. Retired Chicago Police Ass’n v. City of Chicago, 76

F.3d 856, 865 (7th Cir. 1996).

      Plaintiffs’ Complaint fails to satisfy Federal Rule of Procedure 8(a)(2), which

provides that a pleading must include “a short and plain statement of the claim

showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Rule 8 “does

not require detailed factual allegations, but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (internal citation and quotations omitted). “[A] plaintiff’s obligation to provide

the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). As the Supreme Court has stated, “the



                                            3
                                                                           1042768\308895381.v1
    Case: 1:21-cv-03139 Document #: 55 Filed: 08/19/21 Page 4 of 6 PageID #:394




one-person, one-vote rule is relatively easy to administer as a matter of math.” Rucho

v. Common Cause, S. Ct. 2484, 2501 (2019). The Amended Complaint, however, is

lacking in any such math.

      As a result, Plaintiffs have failed to plead standing to bring this claim because

they have not alleged that they suffered any concrete injury in fact, nor have they

alleged that Defendants’ actions resulted in any “disadvantage to themselves as

individuals” sufficient to confer Article III standing. Specifically, Plaintiffs have

failed to allege they live in districts that violate their one-person, one-vote rights.

      For example, in Gill, individual Wisconsin voters challenged the redistricting

plan approved by the Wisconsin legislature. 138 S.Ct. at 1923. The Supreme Court

recognized that some of the Gill plaintiffs alleged the necessary personal injury, but

“never followed up with the requisite proof.” Id. The requisite proof went to Plaintiffs’

standing. The Court reasoned that a person’s right to vote is “individual and personal

in nature,” meaning that any alleged threat to it requires an “injury [that] is district

specific.” Id. Vote dilution occurs on a district level, and allegations of a “statewide

injury” does not suffice. Id. at 1930.

      Plaintiffs’ Amended Complaint was filed prior to Census Bureau’s release of

the 2020 official census data on August 12, 2021, on the hope that a cause of action

would emerge. This Court should require Plaintiffs to plead with specificity the

population of each Plaintiffs’ District, and how (or if) that population deviates in an

unconstitutional manner.




                                            4
                                                                           1042768\308895381.v1
    Case: 1:21-cv-03139 Document #: 55 Filed: 08/19/21 Page 5 of 6 PageID #:395




                                   Conclusion

      WHEREFORE, for the reasons stated, the Presiding Officer Defendants

respectfully request this Court dismiss Plaintiffs’ Complaint pursuant to Federal

Rule of Civil Procedure 12(b).

Dated: August 19, 2021                      Respectfully submitted,
                                            /s/Adam R. Vaught

Michael J. Kasper                           Adam R. Vaught
151 N. Franklin Street                      Hinshaw & Culbertson LLP
Suite 2500                                  151 North Franklin Street, Suite 2500
Chicago, IL 60606                           Chicago, IL 60606
(312) 704-3292                              (312) 704-3000
mjkasper60@mac.com                          avaught@hinshawlaw.com

Counsel for Defendants Welch, Office of Counsel for Defendants Welch, Office of
the Speaker, Harmon, and Office of the the Speaker, Harmon, and Office of the
President                               President

Devon C. Bruce                              Heather Wier Vaught
Power Rogers, LLP                           Heather Wier Vaught, P.C.
70 W. Madison St., Suite 5500               106 W. Calendar Ave, #141
Chicago IL, 60606                           LaGrange, IL 60625
(312) 236-9381                              (815) 762-2629
dbruce@powerrogers.com                      heather@wiervaught.com

Counsel for Defendants Welch, Office of Counsel for Defendants Welch, Office of
the Speaker, Harmon, and Office of the the Speaker, Harmon, and Office of the
President                               President

Sean Berkowitz
Latham & Watkins
330 N. Wabash, Suite 2800
Chicago, IL 60611
(312) 777-7016
sean.berkowitz@lw.com
Counsel for Defendants Harmon, and
Office of the President




                                        5
                                                                        1042768\308895381.v1
    Case: 1:21-cv-03139 Document #: 55 Filed: 08/19/21 Page 6 of 6 PageID #:396




                              CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2021, I electronically filed the above Defendants
Welch, Office of the Speaker, Harmon, Office of the President of the Illinois Senate’s Rule
12(B) Motion to Dismiss Plaintiffs’ Amended Complaint, with the Clerk of the Court
using the CM/ECF system which will send notification of such filing(s) to all counsel of
record.

                                              By: /s/Adam R. Vaught




                                             6
                                                                             1042768\308895381.v1
